DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application is 15/253536 filed on August 31, 2016, as well as several provisional applications filed on August 31, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2019 (multiple submissions), 5 June 2020, 28 August 2020, and 30 December 2020 have been considered by the examiner. Due to the large quantity of cited references (over 2000), Examiner was only able to perform text/keyword search. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 25, 28, 29, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US PG Pub. No. 2005/0245839 A1) (hereinafter “Stivoric”).

Stivoric was cited in applicant’s IDS submitted on April 22, 2019.
With respect to claim 21, Stivoric teaches a wearable physiological sensor for monitoring one or more physiological parameters of a patient (abstract “skin of the wearer for more accurate temperature measurement”), the sensor comprising: a base substrate having a top surface and a bottom surface opposite the top surface (skin interface 335 has top and bottom surfaces; see Fig. 8), the base substrate further comprising a first opening (aperture in skin interface 335; see Fig. 8); a housing configured to cover at least a portion of the base substrate (adhesive patch cover 315 acts as a housing, i.e. covers the base substrate 335; see Fig. 8); a circuit board positioned within the housing (printed circuit board 325 and compression material 330; see Fig. 8), the circuit board comprising a first surface and a second surface (printed circuit board 325 and compression material 330 has top/first surface and bottom/second surface; see Fig. 8), the second surface positioned closer to the base substrate than the first surface (bottom/second surface of printed circuit board 325 and compression material 330 positioned closer to base substrate 335; see Fig. 8), the circuit board including a second opening (circuit board 325 and compression material 330 has an aperture/opening for skin temperature sensor 125 to extend through; par.0138 “aperture in its central portion through which skin temperature sensor (not shown) extends through and is in contact with the skin of wearer”; see Fig. 8); a temperature sensor 
However, Stivoric’s embodiment as depicted in Fig. 8 does not teach the bottom surface comprising an adhesive configured to secure the base substrate to skin of the patient; an ECG sensor responsive to electrical signals generated by said patient’s heart, said ECG sensor comprising a first electrode and a second electrode, the first electrode positioned within the housing and coupled to a first portion of the circuit board, the second electrode positioned outside of the housing and coupled to a second portion of the circuit board; and a processor in communication with the temperature sensor and the ECG sensor, the processor configured to generate one or more signals representative of said thermal energy and electrical signals.

Stivoric does, however, disclose the following in other embodiments:
may further include a processor to process continuous temperature and other related data and calculate current temperature, temperature trends and contextual data.  Clinical monitor receiver 70 may contains additional features so that it can be electrically connected to third-party medical monitoring equipment which is used to monitor other patient conditions.  These receivers may be used for additional purposes, which may, in fact, be the primary purpose for which the device is designed.

[0111] Module 55 may also be provided with the ability to obtain data, either through a wired or wireless connection, from other types of physiological detection equipment, such as a glucometer or ECG device, incorporate that data into its detected parameters and/or process and/or transmit the combined and collected data to the receiver.  The device can also be provided with anti-tamper mechanisms or features to prevent or at least identify whether it has been opened or manipulated.  This is also applicable to any covering or adhesive material utilized to mount the module to the body.  The module could also be provided with medication which could be administered subcutaneously or topically upon the receipt of the necessary instructions.	

[0120] The adhesive pad may be shaped in accordance with the needs of the specific application, however, a non-exhaustive list of examples would include the use of a simple adhesive strip which covered the module either longitudinally or transversely, wings of adhesive material which extend outwardly from the module itself which may be removable/replaceable and multiple adhesive sections which hold the ends of the module or have multiple connected sections or snaps which fasten the module to the skin according to various geometries.  The adhesive material may further support or contain additional sensors, electrodes for use in an ECG detector or piezoelectric strain gauges for the additional sensing capabilities.  The module being restrained by the adhesive is also exhibits to certain detectable movement, which may act as a shuttle in an accelerometer.  This displacement may then provide basic information regarding activity and motion similar to an accelerometer.

	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to further include a processor, ECG sensor comprising first/second electrodes in the manner recited in order to process continuous temperature and other related data, as evidence by Stivoric’s other embodiments. Additionally, PHOSITA 
	With respect to claim 22, Stivoric does not explicitly teach the second electrode is connected to the second portion of the circuit board via a lead extending through a first opening in the housing.
	However, Stivoric teaches other embodiments that utilize ECG sensor and electrodes (par.0120 “electrodes for use in an ECG detector”) and a “wired” connection (par.0111).
	Therefore, it would have been obvious to PHOSITA when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to utilize a wired connected with respect to the ECG sensor comprising first/second electrodes in order to obtain data from ECG device.
	With respect to claim 24, Stivoric does not explicitly teach the circuit board further comprises a third opening and the base substrate further comprises a fourth opening, and wherein the first electrode is formed by electrically conductive material positioned within the third and fourth openings.
	However, Stivoric teaches other embodiments that utilize other openings in the circuit board (see edge openings in Fig. 6). Stivoric also teaches electrodes for use in an ECG detector (par.0120) and battery 135 having two electrodes (par.0137).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to utilize a In re Japikse, 86 USPQ 70.
	With respect to claims 25 and 38, Stivotic does not explicitly teach an accelerometer, said accelerometer responsive to a linear acceleration of said patient.
	However, Stivoric teaches other embodiments that utilize an accelerometer, said accelerometer responsive to a linear acceleration of said patient (par.0136).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to utilize an accelerometer in order to obtain other physiological data from the user related to orientation, as evidence by other embodiments of Stivoric. 
	With respect to claim 28, Stivoric teaches a wireless transceiver in communication with said processor, said wireless transceiver configured to transmit said generated signals representative of said thermal energy and electrical signals (abstract “data relating to physiological and contextual parameters of the wearer and may be transmitted directly to a local recipient or remotely over a communications network”).
	With respect to claims 29 and 39, Stivoric does not explicitly teach the base substrate comprises a thermally insulating material, the base substrate configured to 
	However, Stivoric teaches other embodiments that utilize foam insulation (see par.0124).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to utilize a thermally insulating material in the recited arrangement in order to increase the thermal footprint of the device and therefore increasing and/or maintaining skin perfusion levels, as evidence by other embodiments of Stivoric (see par.0124-25).
	With respect to claim 31, Stivoric teaches a battery, electrically connected to the circuit board and positioned within the housing (battery 135 is connected to circuit board 325 and positioned within the housing 315; see Fig. 8). 
However, Stivoric does not explicitly teach a mounting frame, said mounting frame configured to provide rigid structural support between said base substrate and said circuit board.
In other embodiments, Stivoric does teaches a mounting frame, said mounting frame configured to provide rigid structural support between said base substrate and said circuit board (see Fig. 6; see also par.0108).
Therefore, it would have been prime facie obvious to PHOSITA when the invention was filed to modify Stivoric to utilize a mounting frame (such as rigid plastic) in order to allow for more durability and protection from destruction, as evidence by other embodiments of Stivoric.

However, Stivoric teaches, in other embodiments, when the wearable physiological sensor is assembled, the housing is spaced inwards from an exterior perimeter of the substrate (see Fig. 6; see also par.0108).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric in the manner recited in order to allow for more durability and protection from destruction, as evidence by other embodiments of Stivoric.
With respect to claim 33, Stivoric does not teach a top substrate configured for placement over a portion of the housing and the base substrate, the top substrate configured to secure the portion of the housing to the base substrate.
However, Stivoric teaches, in other embodiments, a top substrate configured for placement over a portion of the housing and the base substrate, the top substrate configured to secure the portion of the housing to the base substrate (see Fig. 6).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric in the manner recited in order to allow for more durability and protection from destruction, as evidence by other embodiments of Stivoric.
With respect to claim 34, Stivoric does not teach the portion of the housing is a rim of the housing, the rim extending around an outer surface of the housing.

Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric in the manner recited in order to allow for more durability and protection from destruction, as evidence by other embodiments of Stivoric.
With respect to claim 35, Stivoric teaches a wearable physiological sensor for monitoring one or more physiological parameters of a patient (abstract “skin of the wearer for more accurate temperature measurement”), the sensor comprising: a substrate having a top surface and a bottom surface opposite the top surface (skin interface 335 has top and bottom surfaces; see Fig. 8), the substrate further comprising a first opening (aperture in skin interface 335; see Fig. 8); a housing configured to cover at least a portion of the substrate (adhesive patch cover 315 acts as a housing, i.e. covers the substrate 335; see Fig. 8); a circuit board positioned within the housing (printed circuit board 325 and compression material 330; see Fig. 8), the circuit board comprising a first surface and a second surface (printed circuit board 325 and compression material 330 has top/first surface and bottom/second surface; see Fig. 8), the second surface positioned closer to the substrate than the first surface (bottom/second surface of printed circuit board 325 and compression material 330 positioned closer to substrate 335; see Fig. 8), the circuit board including a second opening (circuit board 325 and compression material 330 has an aperture/opening for skin temperature sensor 125 to extend through; par.0138 “aperture in its central portion 

However, Stivoric’s embodiment as depicted in Fig. 8 does not teach the bottom surface comprising an adhesive configured to secure the substrate to skin of the patient.

Stivoric does, however, disclose the following in other embodiments:
[0111] Module 55 may also be provided with the ability to obtain data, either through a wired or wireless connection, from other types of physiological detection equipment, such as a glucometer or ECG device, incorporate that data into its detected parameters and/or process and/or transmit the combined and collected data to the receiver.  The device can also be provided with anti-tamper mechanisms or features to prevent or at least identify whether it has been opened or manipulated.  This is also applicable to any covering or adhesive material utilized to mount the module to the body.  The module could also be provided with medication which could be administered subcutaneously or topically upon the receipt of the necessary instructions.	

adhesive pad may be shaped in accordance with the needs of the specific application, however, a non-exhaustive list of examples would include the use of a simple adhesive strip which covered the module either longitudinally or transversely, wings of adhesive material which extend outwardly from the module itself which may be removable/replaceable and multiple adhesive sections which hold the ends of the module or have multiple connected sections or snaps which fasten the module to the skin according to various geometries.  The adhesive material may further support or contain additional sensors, electrodes for use in an ECG detector or piezoelectric strain gauges for the additional sensing capabilities.  The module being restrained by the adhesive is also exhibits to certain detectable movement, which may act as a shuttle in an accelerometer.  This displacement may then provide basic information regarding activity and motion similar to an accelerometer.

	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to further include an adhesive arranged in the manner recited in order to mount the device to the skin/body of the user as well as further support or contain additional sensors, as evidence by Stivoric’s other embodiments. 
	With respect to claim 36, Stivoric does not teach an ECG sensor responsive to electrical signals generated by said patient’s heart, said ECG sensor comprising a first electrode and a second electrode, the first electrode positioned within the housing and coupled to a first portion of the circuit board, the second electrode positioned outside of the housing and coupled to a second portion of the circuit board.
	However, Stivoric teaches, in other embodiments, an ECG sensor responsive to electrical signals generated by said patient’s heart, said ECG sensor comprising a first electrode and a second electrode, the first electrode positioned within the housing and coupled to a first portion of the circuit board, the second electrode positioned outside of the housing and coupled to a second portion of the circuit board (par.0109-11).

	With respect to claim 37, Stivoric does not teach a processor in communication with the temperature sensor and the ECG sensor, the processor configured to generate one or more signals representative of said thermal energy and electrical signals.
	However, Stivoric teaches, in other embodiments, a processor in communication with the temperature sensor and the ECG sensor, the processor configured to generate one or more signals representative of said thermal energy and electrical signals (par.0109-11). 
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric’s embodiment as depicted in Fig. 8 to further include a processor and ECG sensor in the manner recited in order to process continuous temperature and other related data, as evidence by Stivoric’s other embodiments.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Avevor et al. (US PG Pub. No. 2006/0286861 A1) (hereinafter “Avevor”).
With respect to claim 23, Stivoric teaches a wearable physiological sensor as established above.

Avevor teaches a retractable reel positioned outside the housing, wherein the lead extends through the first opening in the housing to the retractable reel, the retractable reel configured to store the lead in a coil when not in use (par.0036).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric to incorporate a retractable reel positioned outside the housing in order to allow quick and easy storage and extension of ECG leads, as evidence by Avevor. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Chang (US PG Pub. No. 2016/0095549 A1).
With respect to claim 26, Stivoric teaches a wearable physiological sensor as established above.
However, Stivoric does not teach an acoustic respiration sensor responsive to vibrational motion of said patient, said acoustic respiration sensor being positioned on said circuit board, wherein said acoustic respiration sensor is in rigid structural communication with said circuit board so as to mechanically transmit sensed vibrational motion to said accelerometer.
	Change teaches an acoustic respiration sensor responsive to vibrational motion of said patient, said acoustic respiration sensor being positioned on said circuit board, 
	Therefore, it would have been prima face obvious to PHOSITA when the invention was filed to modify Stivoric to incorporate an acoustic respiration sensor in the manner recited in order to provide an acoustic signal conveying information associated with internal respiratory sounds, wherein the acoustic sensor is a contact accelerometer configured to sense tissue vibration, as evidence by Chang. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of Pisani et al. (US PG Pub. No. 2010/0063365 A1) (hereinafter “Pisani”).
With respect to claim 27, Stivoric teaches a wearable physiological sensor as established above.
However, Stivoric does not teach a release liner.
Pisani teaches a release liner (par.0299).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric to incorporate a release liner in order to protect the adhesive membrane before application to the user’s body/skin, as evidence by Pisani.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric in view of McNeil et al. (US PG Pub. No. 2007/0032748 A1) (hereinafter “McNeil”).

However, Stivoric does not teach a gyroscope positioned within the housing, said gyroscope responsive to an angular velocity of said patient.
McNeil teaches a gyroscope positioned within the housing, said gyroscope responsive to an angular velocity of said patient (par.0160).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Stivoric to incorporate a gyroscope in order to provide accurate angular velocity information form which angular displacement can be determined, as evidence by McNeil.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10266187. Although the claims at issue are not identical, they are not patentably distinct from each other because they are believed to be obvious variants of one another.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PUYA AGAHI/Primary Examiner, Art Unit 3791